                                                                   Case 2:15-cv-00476-JCM-CWH Document 119 Filed 01/21/20 Page 1 of 2




                                                            1                                     UNITED STATES DISTRICT COURT
                                                            2
                                                                                                         DISTRICT OF NEVADA
                                                            3

                                                            4    DITECH FINANCIAL, LLC F/K/A GREEN                       Case No.: 2:15-cv-00476-JCM-CWH
                                                                 TREE SERVICING, LLC,
                                                            5

                                                            6                 Plaintiff,                                            JUDGMENT

                                                            7    v.

                                                            8    SFR INVESTMENTS POOL 1, LLC;
                                                                 ELKHORN COMMUNITY ASSOCIATION,
                                                            9

                                                            10            Defendants.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   AND RELATED CASES
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                Pursuant to the United States Court of Appeals for the Ninth Circuit's memorandum dated
                                                            14   November 21, 2019 (ECF No. 111) and its mandate dated December 13, 2019 (ECF No. 112);
                                                            15                IT IS ORDERED AND ADJUDGED that the clerk's judgment (ECF No. 107) issued in
                                                            16   favor of SFR Investments Pool 1, LLC (SFR) be and hereby is VACATED;
                                                            17                IT IS FURTHER ORDERED AND ADJUDGED that Ditech Financial, LLC f/k/a Green
                                                            18   Tree Servicing LLC (Ditech)'s motion for summary judgment (ECF No. 69) is GRANTED. The
                                                            19   Federal Foreclosure Bar, 12 U.S.C. § 4617(j)(3), expressly precludes the extinguishment of Federal
                                                            20   National Mortgage Association (Fannie Mae)'s property interest without the Federal Housing
                                                            21   Finance Agency's consent, and preempts the Nevada statute that otherwise allows properly
                                                            22   conducted HOA foreclosure sales of superpriority liens to extinguish all junior interests, including
                                                            23   deeds of trust. Therefore, the Court declares that the deed of trust recorded in the Official Records of
                                                            24   Clark County, Nevada against the real property located at 7701 Flourish Springs Street, Las Vegas,
                                                            25   Nevada 89131 (APN 125-16-613-001), as instrument number 20071213-0001569 (the Deed of
                                                            26   Trust), was not extinguished, impaired, or otherwise affected by the foreclosure sale conducted by
                                                            27   Elkhorn Community Association on December 11, 2012 (the HOA Foreclosure Sale), or the
                                                            28   recording of the Trustee's Deed Upon Sale in the Official Records of Clark County, Nevada on
                                                                                                                Page 1 of 2
                                                                 51514450;1
                                                                   Case 2:15-cv-00476-JCM-CWH Document 119 Filed 01/21/20 Page 2 of 2




                                                            1    December 13, 2012, as Instrument No. 201212130001077, reflecting that SFR purchased the

                                                            2    Property at the HOA Foreclosure Sale. SFR's interest in the property is subject to the Deed of Trust.

                                                            3                 IT IS FURTHER ORDERED AND ADJUDGED that Ditech's remaining claims are

                                                            4    DISMISSED AS MOOT.

                                                            5                 IT IS FURTHER ORDERED AND ADJUDGED that SFR's motion for summary

                                                            6    judgment (ECF No. 68) is DENIED.

                                                            7                 IT IS FURTHER ORDERED AND ADJUDGED that SFR Investments Pool 1, LLC's

                                                            8    counterclaim against Ditech is DISMISSED AS MOOT.
                                                            9                 IT IS FURTHER ORDERED AND ADJUDGED that Elkhorn Community Association's

                                                            10   third party claim against Absolute Collection Services, LLC is DISMISSED AS MOOT.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                IT IS FURTHER ORDERED AND ADJUDGED that final judgment is hereby entered
                      LAS VEGAS, NEVADA 89134




                                                            12   resolving all claims in this case. This clerk is instructed to close the case.
AKERMAN LLP




                                                            13
                                                                                                                ________________________________________
                                                            14                                                  UNITED STATES DISTRICT JUDGE
                                                            15
                                                                                                                        January 31, 2020
                                                            16                                                  DATED: _________________________________
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                Page 2 of 2
                                                                 51514450;1
